Form 51-102F3 Material Change Report Item 1 Name and Address of Company Pretium Resources Inc. (“Pretivm”) #1600 – 570 Granville Street Vancouver, BC V6C 3P1 Item 2 Date of Material Change June 11, 2013 Item 3 News Release The news release dated June 11, 2013 was disseminated through Marketwire and filed on SEDAR on June 11, 2013. Item 4 Summary of Material Change Pretivm announced a positive National Instrument 43-101-compliant Feasibility Study for the high-grade gold and silver resources identified to date at its 100%-owned Brucejack Project (“Brucejack” or the “Project”) in northern British Columbia. Item 5 Full Description of Material Change 5.1Full Description of Material Change Pretivm announced a positive National Instrument 43-101-compliant Feasibility Study for the high-grade gold and silver resources identified to date at its 100%-owned Brucejack Project (“Brucejack” or the “Project”) in northern British Columbia.The Feasibility Study was prepared by Tetra Tech. Highlights (base case using US$1,350/oz gold, US$20/oz silver andexchange rate of US$/C$: 1) ●
